People v Deale (2016 NY Slip Op 06981)





People v Deale


2016 NY Slip Op 06981


Decided on October 25, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 25, 2016

Acosta, J.P., Renwick, Saxe, Feinman, Kahn, JJ.


4791/13 2044A 2338/14 2044

[*1] The People of the State of New York, Respondent,
vBrian Deale, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Benjamin G. Wiener of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Ross D. Mazer of counsel), for respondent.

Judgments, Supreme Court, New York County (Robert M. Stolz, J. at controlled substance plea; Edward J. McLaughlin, J. at suppression hearing, conspiracy plea and sentencing), convicting defendant, upon his pleas of guilty, of criminal possession of a controlled substance in the third degree and conspiracy in the fourth degree, and sentencing him, as a second felony drug offender previously convicted of a violent felony, to an aggregate term of six years, unanimously affirmed.
The court properly denied defendant's suppression motion. There is no basis for disturbing the court's credibility determinations. An officer with extensive experience in drug investigations, including numerous drug arrests at the location of defendant's arrest, saw defendant look from side to side and immediately hand to another person a small, mostly white object, that appeared to the officer to be a glassine envelope of heroin. Although the officer was unable to be certain of this, probable cause does not require certainty, and the totality of the circumstances provided probable cause for defendant's arrest (see People v Jones , 90 NY2d 835 [1997]; People v McRay , 51 NY2d 594, 603-604 [1980]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 25, 2016
CLERK